Citation Nr: 0102453	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-16 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.  

2.  Basic eligibility for Dependency and Indemnity 
Compensation (DIC) under the provisions of Section 1318, 
Title 38, United States Code.  

3.  Basic eligibility for Survivors' Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran served on active duty from December 1945 to 
January 1947.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In that decision, entitlement to service 
connection for the cause of the veteran's death, basic 
eligibility for DIC under the provisions of Section 1318, 
Title 38, United States Code, and basic eligibility for 
Survivors'/Dependents' Educational Assistance under Chapter 
35, Title 38, United States Code were denied.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that pursuant to 38 C.F.R. § 20.202, and the duty to 
assist under 38 U.S.C.A. § 5107, the Board is required to 
review all issues which are reasonably raised from a liberal 
interpretation of the appellant's substantive appeal.  Meyers 
v. Derwinski, 1 Vet. App. 127 (1991); EF v. Derwinski, 1 Vet. 
App. 324 (1991).  In this case, the claimant submitted a VA 
FORM 9, Appeal To Board of Veterans' Appeals, which was 
received in August 1999 which states, "I feel that I am 
entitled to widow's benefits as [veteran's name] died of a 
service related condition."  It is the Board's conclusion 
that this statement, when liberally viewed, represents an 
appeal of each of the issues as listed on the title page of 
this decision.  Thus, the Board has reviewed each of these 
issues below.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1998, at the age 
of 82, due to prostate cancer with metastasis to the bone and liver.  
Other significant conditions were coronary artery disease 
(CAD), hypertension (HTN), and congestive heart failure 
(CHF).  

2.  At the time of his death, the veteran was service-
connected for traumatic cephalgia, rated as 10 percent 
disabling; otitis media, left ear, with deafness, rated as 10 
percent disabling; residuals of a fracture of the right malar 
bone and nasal bone, rated as 10 percent disabling; and 
residuals of a fracture of the right and left mandibular 
condyles, rated as noncompensable.  A combined rating of 30 
percent was in effect.  

3.  The veteran manifested prostate cancer and heart disease 
many years after service, and these disorders are not shown 
to be in any way related to service.  

4.  Prostate cancer, CAD, HTN, and CHF were first 
demonstrated many years after service and were no related to 
service.  

5.  The probative evidence does not show that the veteran was 
in receipt of, or entitled to receive, compensation at the 
time of death for service-connected disability that was rated 
totally disabling on either a schedular or unemployability 
basis for a period of 10 years immediately preceding death, 
or that he was so rated for a period of not less than 5 years 
from the date of his discharge or other release from active 
duty.  



CONCLUSIONS OF LAW

1.  Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  

2.  Entitlement to DIC under the provisions of Section 1318, 
Title 38, United States Code, is not established.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (2000).  

3.  Entitlement to Survivors' Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, Unites States 
Code, is not established.  38 U.S.C.A. §§ 3501, 3510 (West 
1991); 38 C.F.R. §§ 3.807, 21.3021 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Recently enacted law provides that upon receipt of a complete 
or substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___(2000) (to be codified at 38 U.S.C. 
§ 5103A)

Further, the law provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
the Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identified to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe and further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1)  The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to active 
military, naval, or air service that are 
held or maintained by a governmental 
entity.  

(2)  Records of relevant medical 
treatment or examination of the claimant 
at Department health-care facilities or 
at the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.  

(3)  Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:  

(a)  Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.  

(b)  The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___(2000) (to be codified at 38 U.S.C. 
5107)

In this case, the RO furnished the appellant with a rating 
decision and statement of the case, which served to inform 
her of the evidence necessary to substantiate her claim, and 
of the evidence it had been successful in obtaining.  The RO 
has sought all reported treatment records, and the appellant 
has not reported the existence of additional records.  The RO 
has secured the veteran's SMRs, postservice VA and private 
records, to include records of the veteran's terminal 
hospital stay, and a certificate of death.  There is no 
indication that other pertinent records, not of record, are 
available.  In a May 1999 cover letter, the appellant was 
informed as to why the RO denied the claims on appeal.  She 
was subsequently provided with an opportunity for a personal 
hearing but declined.  It is concluded that the requirements 
regarding duty to assist as provided for by the Veterans 
Claims Assistance Act of 2000 have been met as there is no 
reasonable possibility that additional assistance will aid 
the claimant.  

Factual Background

A review of the SMRs reflects that the veteran was not seen 
for prostate or cardiovascular problems.  

Postservice records reflect that the veteran was noted to 
have a prostatic nodule on a hospital record from February-
March 1976.  This hospital summary also noted that the 
veteran's diagnoses included mild peripheral vascular disease 
and HTN.  In 1979, he underwent a radical retropubic 
prostatectomy due to prostatic cancer.  Additional VA records 
show that the veteran had additional chest pains in late 1989 
and underwent a left femoral bypass popliteal graft.  
Following additional cardiac workup, to include 
echocardiogram and the wearing of a Holter monitor, a 
Perantine thalium, and cardiac catheterization, CAD was 
diagnosed as evidenced on VA hospital summary in June 1990.  
Subsequently dated records reflect treatment for persistent 
claudication at the VA vascular clinic from 1991 through 
1993.  

Records from the veteran's terminal hospital stay at a VA 
facility from November 23, 1998, until his death on December 
[redacted], 1998, show that the veteran was admitted after 
experiencing mental status changes and deterioration over the 
past year after a stroke in July 1998.  It was noted that his 
medical history included metastatic prostate cancer, CAD, 
with a previous myocardial infarction in 1991, HTN, CHF, 
peripheral vascular disease, cervical degenerative joint 
disease, subdural hematoma in July 1997, and suprapubic 
cystostomy, diverticulosis.  The veteran's condition 
continued to deteriorate during hospitalization, and he 
expired on December [redacted], 1998.  The cause of death was 
listed as complications of prostate cancer.  Final discharge 
diagnoses include metastatic prostate cancer, CAD, CHF, 
peripheral vascular disease, subdural hematoma, and CVA.  

A certificate of death shows that the immediate cause of the 
veteran's death on December [redacted], 1998, at the age of 82, 
was prostate cancer with metastasis to the bone and liver.  Other 
significant conditions were CAD, HTN, and CHF.  

Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singularly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributing 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, in that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (2000).  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

In the case of cancer or cardiovascular disease, service 
incurrence may be presumed if the disease is manifested to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 and Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Benefits authorized by 38 U.S.C.A. § 1318 shall be paid to a 
deceased veteran's surviving spouse (see § 3.54(c)(2)) or 
children in the same manner as if the veteran's death is 
service connected when the following conditions are met:

(1) The veteran's death was not caused by 
his or her own willful misconduct; and

(2) The veteran was in receipt of or for 
any reason (including receipt of military 
retired or retirement pay or correction 
of a rating after the veteran's death 
based on clear and unmistakable error 
(CUE)) was not in receipt of but would 
have been entitled to receive 
compensation at the time of death for a 
service-connected disablement that 
either: (i) Was continuously rated 
totally disabling by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding 
death; or

(ii) Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
5 years immediately preceding death.

38 C.F.R. § 3.22 (2000).

The Court has held that a survivor of a deceased veteran is 
eligible for DIC under section 1318(b)(1) if (1) the veteran 
was in actual receipt of a 100% disability rating for the 
statutory period of time; (2) the veteran would have been in 
receipt of a 100% disability rating for such time but for CUE 
in a final rating or Board decision; or (3) if under specific 
and limited exceptions, the veteran was "hypothetically" 
entitled to a 100 percent disability rating for the required 
period of time.  Marso v. West, 13 Vet. App. 260 (1999).

According to the Court, consideration of whether the veteran 
was "hypothetically" entitled to a 100 percent disability 
rating for the required period of time can only be made for 
claims where 38 C.F.R. § 19.196 applies, i.e., for those 
"entitled to receive" claims received prior to the March 1992 
effective date of section 20.1106, or where a veteran had 
never filed a claim for VA benefits, and therefore no final 
VA decision regarding the veteran's level of disability was 
made.  See Marso, supra (citing to Carpenter v. West, 11 Vet. 
App. 140 (1998) and Wingo v. West, 11 Vet. App. 307 (1998)).

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a) (2000); see also 38 U.S.C.A. 
§§ 3501, 3510 (West 1991) and 38 C.F.R. § 21.3021 (2000).  

Analysis

Entitlement to Service Connection for the Cause of the 
Veteran's Death

The appellant has made no specific contentions as to why the 
veteran's death should be considered service connected.  In 
her notice of disagreement she asserted generally that his 
service connected disabilities contributed to his death, and 
in her substantive appeal she asserted, without elaboration, 
that the veteran died of a service related cause.

A clear preponderance of the evidence of record is against 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death.  With regard to the 
question of contributory cause, the Board notes that none of 
the service connected disabilities were listed as 
contributory or direct causes of death on the veteran's death 
certificate.  Treatment records for the period proximate to 
his death, including the terminal hospital report, show no 
treatment for the service-connected disabilities.  While the 
appellant, as the veteran's spouse, would possess personal 
knowledge of the circumstances surrounding his death, she 
lacks the necessary medical expertise to offer a competent 
opinion as to the causes of his death.  Grottviet v. Brown, 5 
Vet. App. 91, 93 (1993) (holding that lay persons lack the 
necessary expertise to express competent opinions as to 
medical causation).  There is no other evidence that the 
veteran's service connected disabilities contributed to his 
death.  The competent and most probative evidence is to the 
contrary.

With regard to the question of whether a service connected 
disability directly caused the veteran's death, there is no 
competent evidence to support such a conclusion.  The death 
certificate and medical records from the time of the 
veteran's death show that the service connected disabilities 
played no role in his demise.  

The available SMRs do not show treatment for prostatic 
cancer.  It was first diagnosed in 1979, more than 30 years 
after service separation.  Similarly, heart disease was first 
noted in 1989, many years after service.  The evidence 
clearly reflects that the veteran's fatal cancer and heart 
disease were not incurred during his period of active service 
or for many years thereafter.  Equally clear is the fact that 
the clinical evidence on file does not demonstrate any causal 
connection between any of the veteran's service-connected 
disorders and the initial onset of cancer or heart disease.  
Given the long interval between the veteran's service and the 
initial findings referable to the diseases that caused or 
contributed to his death, the Board must conclude that the 
evidence is against a finding that the fatal diseases were 
related to service.  

As there is no clinical evidence to document any relationship 
between the service-connected disorders and fatal cancer or 
heart disease (not of service origin), the claim is denied.  

Basic Eligibility for DIC Pursuant to the Provisions of 
38 U.S.C.A. § 1318 and for Survivors' Dependent's Educational 
Assistance under Chapter 35, Title 38, U.S.C.A.

As noted above, the pertinent evidence of record shows that 
the veteran was discharged from active military duty in 
January 1947.  He died on December [redacted], 1998, at the age of 82, 
due to prostate cancer with metastasis to the bone and liver.  
Other significant conditions were coronary artery disease 
(CAD), hypertension (HTN), and congestive heart failure 
(CHF).  At the time of his death, the veteran was service-
connected for traumatic cephalgia, rated as 10 percent 
disabling; otitis media, left ear, with deafness, rated as 10 
percent disabling; residuals of a fracture of the right malar 
bone and nasal bone, rated as 10 percent disabling; and 
residuals of a fracture of the right and left mandibular 
condyles, rated as noncompensable.  A combined rating of 30 
percent was in effect.  

The appellant has not contended that any disability warranted 
a 100 percent evaluation at any time during the veteran's 
lifetime.  Therefore, entitlement to DIC under 38 U.S.C.A. 
§ 1318, cannot be granted because the veteran was not rated 
as totally disabled for the statutory period of time.  See 
Marso, supra.

The RO denied, in pertinent part, increased ratings for the 
veteran's service-connected traumatic cephalgia, otitis 
media, left ear, with deafness, residuals of a fracture of 
the right malar bone and nasal bone, in October 1991.  This 
decision became final as to all issues other than cephalgia 
for which an increased rating was denied in a Board decision 
in February 1995.  That decision is also final.  In the 
absence of CUE these decisions would preclude a finding that 
the veteran was entitled to a 100 percent schedular rating 
for the 10 years prior to his death.  

The Board finds that the appellant has not alleged the kind 
of error that could be considered CUE as these final 
decisions.  In fact, the record shows no indication that the 
appellant has specifically alleged that there was CUE in any 
final rating decision.

The standard with respect to raising a claim for CUE is that 
it must be "the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993)

CUE requires more than a disagreement on how the facts are 
weighed or evaluated; the appellant must show that the 
correct facts, as they were known at the time, were not 
before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  See Russell 
v. Principi, 3 Vet. App. 310, 313 (1992).

In order for a valid CUE claim to be raised, the appellant 
must allege with some specificity what the alleged error is, 
and, unless it is patently clear and unmistakable, the 
appellant must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Bielby v. Brown, 7 Vet. App. 260, 269 (1994); 
Fugo, supra; See Eddy v. Brown, 9 Vet. App. 52; 57 (1996).

The Court has held that a claimant must raise with 
specificity issues of CUE under section 1318(b).  See Marso, 
supra.  The appellant has not alleged that there was CUE in 
any previous final rating decisions pertaining to the 
veteran.  She has not alleged with any specificity that an 
error of law or fact was made in a final rating decision.

As the appellant has not raised the issue of CUE in a final 
rating decision, the Board concludes that no further action 
or consideration is warranted as to this particular portion 
of the section 1318 analysis.

The record also shows that there are previous final rating 
decisions denying increased ratings for the veteran's 
service-connected disorders.  

Because the appellant filed her claim after the March 1992 
effective date for section 20.1106, and the record shows that 
there are final VA decisions regarding the level of the 
veteran's service-connected disabilities, the Board concludes 
that the analysis of whether the veteran was "hypothetically" 
entitled to a total or 100 percent disability rating for the 
required period of time is not for application as the limited 
exceptions provided in Carpenter and Wingo are not present in 
this case.  See Marso, supra.

The appellant has not alleged that the veteran's service 
connected disabilities rendered him unemployable for the 10 
years prior to his death.  Were such unemployability shown he 
would have been hypothetically entitled to such a rating had 
he submitted a claim for that benefit.  38 C.F.R. §§ 3.340, 
3,341, 4.16 (2000).  The veteran's combined evaluation was 
only 30 percent during the 10 years before his death.  Thus 
he would not have met the percentage requirements for a total 
rating.  38 C.F.R. § 4.16(a).

There is no evidence that the service connected disabilities 
actually caused the veteran to be unemployable.  He was 
cleared for return to work in January 1979, during a period 
when the 30 percent evaluation was in effect.  He was 
subsequently noted to be "retired."  As previously noted 
there were few findings referable to the service connected 
conditions in the years proximate to his death.  Most of his 
treatment was for the conditions that ultimately caused his 
death.  The paucity of findings, together with the relatively 
low disability evaluations, lead to a conclusion that his 
service-connected conditions did not prevent employment in 
the 10 years prior to his death.  38 C.F.R. § 4.16(b).

As the criteria for a grant of entitlement to DIC benefits 
have not been satisfied, there is no basis for the grant of 
Chapter 35 benefits.  The appellant's claim for this benefit 
fails because of absence of legal merit or lack of 
entitlement under the law, thereby warranting a denial of the 
claim as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC under the provisions of 38 U.S.C.A. § 1318 is denied. 


Survivors' Dependents' Educational Assistance benefits under 
Chapter 35, Title 38, United States Code, is not established; 
the appellant's claim is denied.  



		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals



 

